Citation Nr: 0217979	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than September 
18, 1993, for the grant of entitlement to a total 
disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1989.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefit sought on appeal.  The Board notes that the 
veteran listed issues on his VA Form 9 which were resolved 
in a March 7, 2002 Board decision and are not currently 
before the Board on appeal.  Additionally, the veteran's 
assertion that he is entitled to a supplemental statement 
of the case will be addressed in the body of this 
decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent VA examination on September 18, 
1993, which showed an increase in symptoms in his service-
connected back disability.  

3.  The veteran filed a formal application for increased 
compensation based on unemployability on January 27, 1994.  
He worked part-time and attended school on a full-time 
basis at the time of application.


CONCLUSION OF LAW

The criteria for an effective date prior to September 18, 
1993, for the grant of a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it 
has given consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal and for the reasons expressed immediately 
below finds that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence 
needed to substantiate and complete a claim as well as to 
inform the veteran as to whose responsibility it is to 
obtain the needed information.  The veteran was informed 
of the requirements of the VCAA in detail in a statement 
of the case dated in April 2002.  Although the veteran 
asserted in his VA Form 9 that the statement of the case 
was inadequate and requested a supplemental statement of 
the case, the Board finds that there has been no 
additional evidence submitted in conjunction with the 
issue on appeal nor has there been any change in the law 
during the course of the appeal to warrant the issuance of 
a supplemental statement of the case.  As such, the Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of the parties in obtaining any needed 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been 
satisfied.  The Board does point out, however, that the 
veteran listed issues in his VA Form 9 which are no longer 
before the Board on appeal.  Accordingly, it can only be 
assumed that the veteran believes the statement of the 
case to be inadequate because it did not discuss the 
issues enumerated by the veteran.  Because the additional 
issues are no longer on appeal as they were disposed of in 
a March 2002 Board decision, the Board finds that the 
statement of the case is adequate regarding the only issue 
on appeal to the Board.

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist by obtaining medical and vocational evidence 
regarding the period of time prior to September 18, 1993.  
It appears that all known and available records relevant 
to the issue on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Furthermore, the 
Board notes that the veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of the veteran's claim.  The veteran 
was afforded the opportunity to testify before an RO 
hearing and/or a member of the Board, but declined to do 
so.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran 
and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

The facts in this case are not in dispute.  The veteran 
was discharged from service in September 1989 and granted 
service connection for a low back injury sustained during 
service.  In July 1993, the veteran filed an application 
for a work-study allowance, requesting employment at a VA 
facility while studying full-time at the local university 
for a degree in computer science.

On September 18, 1993, the veteran underwent VA 
examination after being informed that his disability was 
being reviewed to determine if any change had occurred.  
At that time, the veteran related being a full-time 
student.  Following a complete examination, the medical 
findings reflected an increase in symptoms in the 
veteran's service-connected back disability.  

Vocational rehabilitation records dated in October 1993 
show that the veteran was approved for rehabilitation 
subsistence.

In January 1994, based on the evidence of record, the RO 
granted an increase in disability compensation for the 
veteran's low back disorder to 60 percent effective 
September 18, 1993, the date the evidence showed an 
increase in symptoms.

On January 27, 1994, the veteran filed a formal 
application for increased compensation based on 
unemployability.  In that application, he reported working 
sixty hours per week as a mechanic from September 1989 
until May 1991, sixty hours per week as a car salesman 
from August 1992 to April 1993, and working twenty-five 
hours per week as a Keno writer from April 1993 through 
the date of application and continuing.

At a February 1994 VA general medical examination, the 
veteran related being a full-time student since August 
1993, working at a VA Medical Center for 10 hours per week 
since August 1993, and working as a part-time Keno writer.  
He also reported an employment history consistent with his 
January 1994 application for increased compensation 
benefits.  At a March 1994 VA psychiatric examination, the 
veteran asserted that he was unable to work on a full-time 
basis because of back pain.

Based on the evidence as outlined above, the RO granted a 
total disability rating due to individual unemployability 
and assigned an effective date of September 18, 1993.  The 
VA review examination of that date was deemed to be an 
informal claim for benefits because the veteran's formal 
application for a total rating was received within one 
year of the date of examination.  In November 2000, 
however, the veteran requested that his total rating be 
assigned an earlier effective date because he had 
experienced periods of unemployment prior to September 
1993.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more 
with sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16.

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later, except as otherwise provided in VA 
law and regulations.  See 38 C.F.R. § 3.400.  If 
application for benefits is received within one year of 
discharge or release from service, the effective date of 
an award of disability compensation shall be the day 
following the date of discharge or release from service.  
See 38 U.S.C.A. § 5110(b)(1).  The effective date of an 
award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date. See 38 U.S.C.A. § 5110(b)(2).

Following a complete review of the evidence of record as 
outlined above, the Board finds that the earliest date 
that the veteran's increased symptoms were shown was the 
date of VA examination on September 18, 1993.  Because his 
formal application for increased compensation based on 
unemployability was received within one year of that date, 
increased compensation shall be awarded as of that date.  
An earlier effective date is not appropriate for 
assignment because there is no suggestion in the record 
prior to September 18, 1993, that the veteran was unable 
to perform substantial gainful activity because of 
service-connected disability.  In fact, the grant of a 
total rating based on unemployability as of September 1993 
appears to be quite generous in light of the fact that the 
veteran was employed at two part-time jobs and attended 
school on a full-time basis as of that date.  His previous 
periods of unemployment have no bearing on this claim 
because the veteran did not make application and/or 
present evidence prior to September 1993 showing that he 
was unable to perform substantial gainful activity due to 
service-connected disability.  Therefore, his request for 
an effective date earlier than September 1993 for the 
grant of a total disability rating is denied.


ORDER

An effective date earlier than September 18, 1993, for the 
grant of a total disability rating based on individual 
unemployability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

